Citation Nr: 1110169	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from August 1958 to August 1960, followed by unconfirmed service in the Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for congenital ichthyosis, claimed as a skin condition.   

The Veteran had requested a hearing to be held before the Board at the RO when he perfected his appeal in August 2007.  Though he amended his request to a video-teleconference hearing later that August 2007, in July 2009 the Veteran withdrew entirely his request for a hearing.  Also that July 2009 his representative submitted additional documentary evidence with a waiver of RO review.  The request for a hearing is deemed waived.   


FINDINGS OF FACT

1.  Ichthyosis was noted at the service induction examination.

2.  Ichthyosis did not permanently increase in severity during service. 


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. §§ 1101, 1131, 1111, 1137, 1153, 5107 (West 2002 & Supp. 2010);             38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this case, VA provided pre-adjudication VCAA notice by letter, dated in March 2006.  

As for content of the VCAA notice, the Board finds that the documents substantially complied with the specificity requirements of the VCAA, and that further VCAA notice is not required.  The notice included the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and current VA records.  In his VA dermatology consultation in March 2006, the Veteran reported to the clinician that he had not treated his skin "eruptions."  Yet, the Veteran submitted an April 2006 VA Form 21-4142 listing a private medical service and indicating he received there undated treatment for his ichthyosis in addition to on-going treatment at a VA medical center.  VA did not obtain these private treatment records or additional VA treatment records.  The Veteran had reported to the treating VA clinician during a March 2006 dermatology consultation that he had not sought treatment for his skin eruptions and the Board finds this statement to a treating clinician more credible than later statements suggesting other treatment records existed.  Such lay statements (histories and complaints) made when medical treatment was being rendered may be afforded greater probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore the Board will not order a remand for any additional private or VA treatment records.    

The RO did not schedule the Veteran for a VA examination or obtain an opinion as to the etiology of his claimed ichthyosis disorder.  Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that a veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that a veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).

In this case, however, as addressed in the reasons and bases below, a review of the lay and medical evidence in its entirety reveals that the Veteran's ichthyosis skin disorder preexisted service and did not in fact increase in severity during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.  In light of the Board's substantive findings of fact that include that the Veteran's preexisting skin disorder did not increase in severity during service, any newly created "aggravation" opinion, to the extent it relied on a history of worsening in severity of preexisting and underlying skin disorder during service, would be based on an inaccurate factual history, and, thus, would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Thus, there is no reasonable possibility that a current VA examination with an aggravation opinion would result in findings favorable to the Veteran.   

In this case, there is otherwise sufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  For these reasons, the Board finds that a VA examination with an opinion as to aggravation is not "necessary" to decide this claim.  38 U.S.C.A. 
§ 5103A(d).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Service Connection Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.              38 C.F.R. §§ 3.304, 3.306.

The regulation and case law establish that "aggravation" has specific meaning - an increase in severity of the underlying condition.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (even exacerbation of symptoms during service does not constitute evidence of aggravation); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability); Townsend v. Derwinski, 1 Vet. App. 408 (1991); Routen v. Brown, 10 Vet. App. 183, 189 (1997) ("a lasting worsening of the condition"); Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (if disorder was no more disabling than it was at entrance into service, the disorder is not aggravated).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis of Service Connection for Skin Disorder  

The Veteran has claimed that his ichthyosis disorder was diagnosed in service, that he has experienced eruptions since service, and that it troubles him now.  

In the instant case, the Veteran's August 1958 Report of Medical Examination, prepared for pre-induction, found his skin lymphatics abnormal, with an initial finding of atopic dermatitis.  Because the preexisting dermatitis, later diagnosed as ichthyosis, was noted at service entrance, the presumption of soundness at entry into service did not attach.  38 U.S.C.A. § 1111.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The primary question then is whether the preexisting ichthyosis is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 
276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

The August 1958 pre-induction Report of Medical Examination included the finding of abnormal skin, which was described at the time as atopic dermatitis.  On a consultation dated two weeks later in September 1958, the service clinician opined the Veteran's skin disorder was definitely ichthyosis, as the Veteran reported he had had it all of his life.  A later entry in September 1958 described the ichthyosis as congenital and mild.  The service clinician recommended against the Veteran's planned transfer to Germany after basic training and instead recommended a warmer climate.  Another entry noted his disorder was aggravated by wool.  By October 1958 the Veteran had a permanent profile for the finding of congenital ichthyosis, aggravated by cold weather, and dermatitis.  His assignments were to be limited to warm weather areas or indoor duty.  An October 1958 treatment entry noted the Veteran was then in Kansas.  The service clinician observed there was no improvement in the skin, that the Veteran was not "really bothered" by the skin disorder, and that if he were to wear wool, his rash would flare.  An April 1959 treatment entry noted he had chronic dry skin.  

In January 1960 the Veteran was stationed in Maryland and another permanent profile was prepared.  He was considered unfit to return to full duty, his disorder was described as congenital ichthyosis that was aggravated by cold weather dermatitis, and that he could not do guard duty if the temperature were below 60 degrees, no "KP" (kitchen patrol), and he had to wear low quarter shoes.  A February 1960 treatment entry, from a service hospital in Washington, D.C., found his ichthyosis, moderate, had become worse since coming to Maryland.  The service clinician recommended baths with oil.  A follow-up entry dated two weeks later, still in February 1960, recommended he continue the baths.  The clinician also recommended that the Veteran be relieved from scheduled field maneuvers as that exercise would cause him a "good deal of trouble and discomfort."  There were no more treatment entries in service.  The June 1960 Report of Medical Examination prepared for separation again found his skin clinically abnormal with congenital ichthyosis - aggravated by cold weather.  Service treatment reports also include a February 1961 Report of Medical Examination, which again found skin clinically abnormal.  This report indicated it was prepared for enlistment by the Veteran in the reserve.   
  
Service treatment reports indicate the Veteran's ichthyosis was assessed to be only mild to moderate and warranted only occasional treatment.  The February 1960 treatment entry noted the cold Maryland weather had aggravated the skin disorder; however the clinician's recommendation of baths every-other day with oil plainly treated this flare-up, as there were no subsequent requests for treatment.  The separation examination noted only that he had the disorder.  These occasional treatment entries, and the lack of treatment sought during the Veteran's final months of service reflect no worsening of the preexisting ichthyosis in service.  Further, the fact that the Veteran separated from active duty in August 1960, and underwent a February 1961 physical examination to enlist in the service reserve also demonstrated by his own behavior that he did not believe he had a skin disability that would disqualify him from reserve service.

Further evidence of lack of worsening of preexisting ichthyosis was the Veteran's report to the VA dermatologist in March 2006 that he had sought no treatment for what was referred to as reoccurring skin eruptions following service.  A review of the post-service medical evidence reveals that the Veteran has a current diagnosis of ichthyosis.  During the March 2006 VA dermatology consultation, the Veteran reported that these scaling areas did not hurt, itch, or bleed.

In this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting ichthyosis did not permanently increase in severity during service.  As noted above, the Veteran sought only occasional treatment for his skin disorder, described as mild to moderate by service-clinicians who also recommended assignment and clothing changes so that he would not suffer aggravation of his disorder.  While his disorder flared-up during February 1960 in Maryland, the disorder plainly responded to the treatment of ever-other day baths with bath oil, such that the Veteran did not seek in-service treatment again and successfully enlisted in his service reserve less than a year after he was separated from active duty.   

As to whether there was any increase in severity of the preexisting ichthyosis disorder during service, the Board finds the lay and medical evidence shows no worsening during service.  The evidence does not even demonstrate worsening of symptoms during service, much less a permanent worsening of underlying disability.  The evidence demonstrates no permanent worsening of the Veteran's skin disability during his active service.  

There is also no medical evidence of record indicating a complaint or treatment of ichthyosis until 2006, nearly 46 years after the Veteran's discharge from service.  Only in March 2006, when the Veteran signed in as a new patient with a VA medical facility, did he seek treatment, and was prescribed a cream for the ichthyosis.  The Veteran himself reported the scaly areas did not hurt, itch, or bleed.  The absence of clinical treatment records of treatment for ichthyosis many decades after active duty is one factor to be considered, and is some probative evidence against a finding of permanent worsening of scoliosis in service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition to the affirmative lay statements and histories reported by the Veteran, the absence of a medical complaint of scoliosis for such a prolonged period is an additional factor that weighs against a finding that the Veteran's preexisting ichthyosis was aggravated by service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran's ichthyosis was not aggravated during service.  In so finding, the Board notes that there is no evidence among the occasional requests for treatment that the ichthyosis permanently worsened.  Indeed, the disorder responded so well to service-clinicians' recommendations that the Veteran sought to enlist with the service reserve less than a year after discharge.  In short, the preponderance of the evidence of record is against a finding that the Veteran's preexisting ichthyosis, which was noted at entrance into service as dermatitis, underwent any increase in 

severity during service.  For these reasons, the Veteran's appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a skin disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


